Case 1:18-cv-17092-JHR-AMD Document 54 Filed 08/12/20 Page 1 of 2 PageID: 836

KARPF, KARPF & CERUTTI, P.C.
                                                                                       ATTORNEYS AT LAW


                                                                                           3331 Street Road
                                                                                    Two Greenwood Square
                                                                                                   Suite 128
                                                                                       Bensalem, PA 19020
                                                                                        Tel: (215) 639-0801
                                                                                       Fax: (215) 639-4970
                                                                                     akarpf@karpf-law.com
August 12, 2020

FILED BY ECF ONLY

The Hon. Ann Marie Donio, U.S.M.J.
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets, Room 1050
Camden, NJ 08108

                Re:     Joseph McDevitt v. Borough of Clementon, et. al.
                        Civil Docket No.: 18-CV-17092

Dear Judge Donio:

        This Firm represents Joseph McDevitt (“Plaintiff”) in the matter above. But I write here in
concert with Messrs. Madden, Birchmeier, Long, and Grady who collectively represent the
Defendants. We are all requesting, as your Honor has invited many times, a settlement conference
(even if virtual) as soon as the Court is available.

        This is admittedly an intricate case, and the Parties have made substantial inroads to discussing
potential parameters of non-economic aspects of resolution (which were previously a barrier towards a
second step of discussions about a monetary resolution). The Parties just for example, along with
having many conference calls, participated in an unorthodox (and good-faith) in-person meeting with
the Mayor of Clementon Borough (spanning several hours). This was very productive (and was self-
mediated by all then-noticed counsel).

        To date, the Parties through counsel have exchanged voluminous written discovery. The
current discovery deadline is November 13, 2020. If this case does not settle, the Parties will take
about 15-20 depositions collectively and engage experts. The Parties have temporarily agreed to stay
any further discovery pending a settlement conference and hope that one can take place before Your
Honor in the not-too-distant future. We also remain hopeful that turning on Your Honor’s availability,
this Court may temporarily stay discovery more formally pending the outcome of a settlement
conference (to readdress a different schedule afterward, if necessary).

         Lastly, regardless of date of settlement conference, the Parties are requesting that Your Honor
permit counsel to each submit a settlement memorandum not exceeding 5 pages. These memoranda
may be submitted confidentially for your eyes only, or circulated among counsel. The Parties believe
that a succinct merit-based outline along with the potential settlement terms would greatly aid (case
clarity and) in expediting the ultimate settlement conference.

                                                                                               1|Page
Case 1:18-cv-17092-JHR-AMD Document 54 Filed 08/12/20 Page 2 of 2 PageID: 837

KARPF, KARPF & CERUTTI, P.C.
                                                                            ATTORNEYS AT LAW


       On behalf of all Parties, we very much appreciate Your Honor’s continued oversight and
consideration of this request.

                                                  Respectfully submitted,

                                                  KARPF, KARPF & CERUTTI, P.C.

                                                  Ari R. Karpf

                                                  Ari R. Karpf

cc:    Michael V. Madden, Esq. (by ECF only)
       Howard C. Long, Jr., Esq. (by ECF only)
       John C. Grady, Esq. (by ECF only)
       James R. Birchmeier, Esq. (by ECF) only)




                                                                                   2|Page
